Title: [Diary entry: 30 December 1788]
From: Washington, George
To: 

Tuesday 30th. Thermometer at 46 in the morning—52 at Noon and 51 at Night. Wind at So. Wt. all day and weather variable—sometimes threatning rain at other times promising fair weather. About dusk it began to drizzle and by Nine Oclock rained fast. Snow all gone. Rid into the Neck and to Muddy hole Plantations. At the first the Men were about a farm Pen and the Women threshing. At Muddy hole the Men were still about the Farm Pen & the Women threshing.